 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHELE BECKWITH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                          CASE NO. 2:11-CR-0427 TLN CKD

11                                Respondent,
                                                        ORDER
12                          v.

13   ANGELA SHAVLOVSKY,

14                               Movant.

15

16          For good cause, and based on the record in this case, the Court hereby FINDS that movant

17 Angela Shavlovsky, through the claims of ineffective assistance of counsel made in her pending motion

18 to correct her sentence pursuant to 28 U.S.C. § 2255, has waived the attorney-client privilege with

19 respect to any discussions she had with her attorney Erin Radekin and any members of her defense team,

20 including any advice or strategy, concerning the following allegations:

21          (1) The movant’s attorney, Erin Radekin, unconstitutionally pressured her into pleading guilty

22 and promised her that the factual basis appended to the plea agreement could be “negotiate[d] later.”

23 ECF Dkt. No. 305, at 4.

24          (2) The movant’s attorney, Erin Radekin, failed to challenge the relevant conduct attributed to

25 her at sentencing, as well as her role in the offense. ECF Dkt. No. 305, at 7. She also appears to allege

26 that Ms. Radekin should have challenged the indictment on grounds of “selective prosecution” because
27 of the allegedly small role in the offense that she played compared to that of others who were not

28 charged. Id.

                                                        1
30
 1          (3) The movant’s attorney, Erin Radekin, rendered ineffective assistance of counsel by failing to

 2 investigate and object to the loss amount ultimately attributed to movant at sentencing, and by failing to

 3 request a split sentence. ECF Dkt. No. 305, at 9.

 4          (4) The movant’s attorney, Erin Radekin, rendered ineffective assistance of counsel by: failing

 5 to investigate the law and facts before “rushing” her into a change of plea; failing to ask for an

 6 evidentiary hearing; and failing to accept defendant’s desire for specific expert testimony. ECF Dkt. No.

 7 305, at 11.

 8          (5) The movant’s attorney, Erin Radekin, failed to advise her of a potential conflict of interest

 9 because of her alleged law partnership with an attorney (John Duree) who was representing Valeri

10 Mysin – a codefendant in this case. ECF Dkt. No. 305, at 12.

11          (6) The movant’s attorney, Erin Radekin, unconstitutionally delayed trial by spending time

12 inducing her to accept the plea agreement. ECF Dkt. No. 305, at 12.

13          The Court further FINDS that the government is permitted to take discovery related to these

14 allegations from the movant’s former counsel, Erin Radekin, and any other member of the defense team

15 who communicated with the movant concerning the foregoing allegations in order to respond to the

16 movant’s claims of ineffective assistance of counsel. See Bittaker, 331 F.3d at 719.

17          Accordingly, IT IS HEREBY ORDERED THAT attorney Erin Radekin, and any other member

18 of the defense team who communicated with movant with respect to the foregoing allegations shall

19 provide the government with copies of all notes, documents, records, or other evidence related to the

20 allegations identified above. To the extent that the documents contain privileged information on other

21 matters not delineated above, the aforementioned attorneys can redact that information.

22          IT IS FURTHER ORDERED THAT attorney Erin Radekin and any other member of the defense

23 team who communicated with movant with respect to the foregoing allegations shall make themselves

24 available for interviews to answer any questions posed by the government regarding the allegations

25 discussed above. The aforementioned individuals, if called by either party, shall also testify in court on

26 a date to be determined by the Court to answer any questions posed by the government or the movant
27 regarding the allegations discussed above.

28 ///

                                                         2
30
 1          IT IS FURTHER ORDERED THAT the government shall limit its use of the documents, the

 2 information contained therein, and any information gathered from the interviews of Ms. Radekin or

 3 members of the defense team, to the rebuttal of the defendant’s § 2255 claims.

 4          IT IS FURTHER ORDERED THAT the government shall not use the documents, the

 5 information contained therein, or any information gathered from the interviews of Ms. Radekin or

 6 members of the defense team, against petitioner in any manner during any future proceeding, including

 7 any possible retrial; and the government shall treat the documents, the information contained therein,

 8 and any information gathered from the interviews of Ms. Radekin or members of the defense team, as

 9 confidential and shall not disseminate or disclose any information, documents, or the content of any

10 documents obtained pursuant to this Order other than in the course of its litigation of this § 2255

11 proceeding.

12          IT IS SO ORDERED.

13 Dated: October 23, 2018
                                                     _____________________________________
14
                                                     CAROLYN K. DELANEY
15                                                   UNITED STATES MAGISTRATE JUDGE

16

17

18 1
     shav0427.mtc
19

20

21

22

23

24

25

26
27

28

                                                         3
30
